70 N.W.2d 97 (1955)
160 Neb. 299
Gertrude M. PARKS, Appellant,
v.
HOLY ANGELS CHURCH, Incorporated, a corporation, Appellee.
No. 33717.
Supreme Court of Nebraska.
April 29, 1955.
Ben F. Shrier, Hy S. Shrier, Omaha, for appellant.
Gross, Welch, Vinardi & Kauffman, C. L. Hollister, Omaha, for appellee.
Joseph O. Burger, Edwin Cassem, George N. Mecham, Omaha, John J. Gross, West Point, Sam C. Zimmerman, Lincoln, amici curiae.
Heard before SIMMONS, C. J., and CARTER, MESSMORE, YEAGER, CHAPPELL, WENKE and BOSLAUGH, JJ.
WENKE, Justice.
Gertrude M. Parks brought this action in the district court for Douglas County against Holy Angels Church, Incorporated, a corporation. The purpose of the action is to recover damages for injuries she claims to have suffered while attending Mass in a church owned and operated by the defendant at 2716 Fowler Avenue, Omaha, Nebraska. The basis for the action is her claim that one of defendant's agents negligently permitted an excessive amount of liquid wax to remain on the floor of the church which caused her to fall and resulted in the injuries herein complained of. Defendant's motion to dismiss was sustained and plaintiff has appealed from the order dismissing her action.
Appellant's petition, as amended, alleges appellee is a nonprofit corporation organized under the laws of the State of Nebraska for the purpose of engaging in religious activities; that its principal place of business is located at 2716 Fowler Avenue in Omaha, Douglas County, Nebraska, where it is engaged in operating and maintaining a church to carry out its religious purposes; *98 that on Sunday, May 13, 1951, appellant, at appellee's invitation, entered this church for the purpose of attending 6 a. m. Mass; that after entering the church appellant turned to her right and, after taking several steps, slipped and fell to the floor; that her fall was due to the slippery condition of the floor, which slippery condition resulted from some agent, servant, or employee of appellant applying and leaving an excess of liquid wax thereon; and that as a result of her fall appellant sustained serious, painful, and permanent injuries to her right hand and lower back area.
The foregoing allegations, in view of the nature of the order from which this appeal was taken, must be accepted as true.
All issues herein raised, and necessary for a determination of the appeal, have been fully discussed and disposed of in Muller v. Nebraska Methodist Hospital, Neb., 70 N.W.2d 86, and decided contrary to appellant's contentions. In view thereof the action of the lower court is affirmed.
Affirmed.